DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that,  an apparatus for monitoring intensity of a particle beam inside a radiation enclosure, the apparatus comprising: one or more radio-frequency (RF) detectors each including: a gas-filled RF cavity configured to be placed inside the radiation enclosure; and one or more gas-filled waveguides coupled to the gas-filled RF cavity for transmitting a forward RF signal to the gas-filled RF cavity and a returning RF signal from the gas-filled RF cavity; and a signal analyzer configured to be placed outside of the radiation enclosure and coupled to the one or more gas-filled waveguides of each RF detector of the one or more RF detectors to receive the forward and returning RF signals, to self- calibrate without presence of the particle beam for determining one or more absolute intensities of the particle beam using the received forward and returning RF signals, and to determine the one or more absolute intensities of the particle beam using the received forward and returning RF signals when the particle beam is present after the self-calibration.  Hence, claim 1 and depending claims 2-10 are allowed.

Referring to the claim11 the closest prior art of record fails to teach or reasonably suggest that a method for monitoring intensity of a particle beam inside a radiation enclosure, the method comprising: placing one or more radio-frequency (RF) cavities in a path of the particle beam inside the radiation enclosure; transmitting a forward RF signal to each RF cavity of the one or more RF cavities and a returning RF signal from that RF cavity through one or more gas-filled waveguides coupled to that RF cavity; receiving the forward and returning RF signals using a signal analyzer placed outside the radiation enclosure and coupled to the one or more waveguides coupled to each RF cavity of the one or more RF cavities; performing self-calibration for each RF cavity of the one or more RF detectors without presence of the particle beam for determining one or more absolute intensities of the particle beam using the received forward and returning RF signals; and determining the one or more absolute intensities of the particle beam using the received forward and returning RF signals when the particle beam is present after the self-calibration.  Hence, claim 11 and depending claims 12 to 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-20 are allowed.

Prior Art :  The closest prior art of the record  US3733546, US 4357536, US4724321,   US4877961,  US20100001231,  US20100265078,  US2020039537 and NPL submitted by Applicant teaches the an apparatus for monitoring intensity of a particle beam inside a radiation enclosure, the apparatus comprising: one or more radio-frequency (RF) detectors each including: a gas-filled RF cavity configured to be placed inside the radiation enclosure; and one or more gas-filled waveguides coupled to the gas-filled RF cavity for transmitting a forward RF signal to the gas-filled RF cavity and a returning RF signal from the gas-filled RF cavity.  But  do not teach a signal analyzer for self-calibration without beam. It is not obvious to an ordinary skill in the art.  Hence, allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/16/2022